Citation Nr: 0210881	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  95-37 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for a scar behind the 
left ear.

(The issue of entitlement to service connection for a lung 
condition will be addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, among other things, denied the 
benefit sought on appeal.  The Board notes that the veteran 
also appealed the denial of service connection for a foot 
disorder; however, that issue was resolved in favor of the 
veteran and is no longer on appeal.  The issue of service 
connection for a lung condition continues on appeal, but will 
be addressed in a separate decision as additional development 
has been undertaken at the Board pursuant to the recent 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a well-healed laceration scar behind his 
left ear that is non-tender, non-adherent, and normal in 
texture and color with no alteration, elevation or 
depression, no underlying tissue loss, and no inflammation.  
The veteran's scar is not disfiguring and causes no pain or 
limitation of function.

3.  The veteran's scar behind the left ear is a slight 
impairment.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
scar behind the left ear have not been met.  38 U.S.C.A. 
§ 1155 (1991); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 
7800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a higher initial evaluation for a scar behind his 
left ear as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  Regulations implementing the VCAA have 
been enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran were obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before a member of the 
Board to advance any and all arguments in favor of his 
claim.

The veteran contends that a higher disability evaluation is 
warranted for the residuals of a laceration to his head.  
Although he has no complaints of disfigurement, limitation 
of function and/or pain associated with the scar behind his 
left ear, he does assert that he experiences migraine 
headaches as a result of his in-service head injury.  The 
Board notes that the veteran has been denied service 
connection for headaches, has been informed of his appellate 
rights, and that the 

veteran has not appealed that denial.  As such, the only 
issue currently before the Board for adjudication is the 
appropriate disability evaluation for the veteran's residual 
laceration scar.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The scar behind the veteran's left ear has been evaluated 
using the criteria of 38 C.F.R. Section 4.118, Diagnostic 
Code 7800, which allows for the assignment of disability 
ratings for disfiguring scars of the head, face and neck.  
Specifically, a 50 percent evaluation is assigned when there 
is evidence of a complete or exceptionally repugnant 
deformity; a 30 percent evaluation is assigned when there is 
a severe scar, especially if producing a marked or unsightly 
deformity of the eyelids, lips, or auricles; a 10 percent 
evaluation is assigned when there is evidence of a moderately 
disfiguring scar; and, a noncompensable evaluation is 
assigned when there is evidence of a slight scar on the head, 
face or neck.  Superficial scars may also be rated under 
Diagnostic Code 7804 as 10 percent disabling if they are 
found to be tender and painful on objective demonstration.  
Other scars are rated under Diagnostic Code 7805 based on 
limitation of function.

The evidence of record reveals that the veteran does not 
require treatment for the scar behind his left ear nor are 
there any complaints of pain, tenderness, or limitation of 
function.  The veteran credibly testified before the Board 
that his only complaint regarding the in-service head injury 
was headaches.  

VA examination reports show that the veteran has a scar 
approximately two and one-half inches long behind his left 
ear that is non-tender, non-adherent, and normal in texture 
and color with no alteration, elevation or depression, no 
underlying tissue loss, and no inflammation.  The veteran's 
scar was also noted to be non-disfiguring.  

Given the evidence as outlined above, the Board finds that 
the scar behind the veteran's left ear is slight as it is not 
disfiguring.  Thus, the noncompensable evaluation assigned 
under Diagnostic Code 7800 is appropriate.  Because the scar 
is neither tender nor painful and does not cause any 
limitation of function, a compensable evaluation is not 
available for assignment under either Diagnostic Codes 7804 
or 7805.  Consequently, the veteran's request for a 
compensable evaluation for the scar behind his left ear is 
denied and the Board finds that there is no need for the 
assignment of staged ratings as the veteran's disability has 
continued at the same level of slight impairment during all 
pertinent times.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Schafrath v. Derwinski, 589, 
593 (1991).  The veteran has submitted no evidence showing 
that his service-connected laceration scar has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. Section 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.





ORDER

A compensable evaluation for a scar behind the left ear is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

